Trippe, Judge.
The question is not what are the rights or equities of the holder of Johnson’s bond for titles — that is, whether or not he can demand titles from Johnson upon the payment of the value of one hundred and eighty bales of cotton under Charlton’s contract and the stipulations in the bond. Rut it is what is Cutt’s liability upon the contract sued on. The contract made by Cutts was to deliver to Johnson one hundred and sixty-two bales of cotton in the fall of 1868. Cotton was worth more in the fell of 1868 than in the fall of 1867. De*373fendant proposed to prove that it was the understanding of the parties that he was not to deliver one hundred and sixty-two bales specified in his contract, but that he was only to pay the unpaid portion of Charlton’s contract, estimating the cotton at its value, not in 1868, but at the maturity of the Charlton contract. It was not claimed that there was any fraud or mistake in Cutts’ written agreement, but simply that at the time it was executed the contract was different from the written terms. In other words, it was proposed to prove that Cutts was not to pay one hundred and sixty-two bales of cotton in the fall of 1868, but more or less according to what it might take, rated at its value in the fall of 1868, to pay what that much cotton was worth at the price of cotton in the fall of 1867. If one hundred and twenty-five bales at twenty cents in 1868 would be as much as one hundred and sixty-two bales at fifteen cents in 1867, then that was to be the amount delivered, and that amount is all that could be recovered. This would be substituting a verbal contract for a written one, both made at the same time, and differing probably several thousand dollars in their results. The plaintiff below could, not claim such an alteration or substitution, had the prices of cotton been reversed at those two seasons, and the rule of law is too plain to allow the defendant (plaintiff in error) to do so.
Judgment affirmed.